DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 11/22/2022 is acknowledged.
Claims 1, 2, 5-11, 13, 14, 17-23, 25, and 26 have been amended.
Claims 1-26 remain pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claims 1, 13, 25, and 26, the claims are amended to describe a different common PUCCH resource index that is independent of a physical cell identifier (PCI).  However, the specification does not adequately disclose a different common PUCCH resource index that is “independent” of discovered neighbor base stations.  However, no disclosure of “independent” is provided.  Paragraphs 23-24, 61+ and 85 disclose “reusing” the PCI of a neighbor BS that is located farthest from the small cell, but one of ordinary skill in the art would not consider this to be “independence” due to the stipulation “farthest distance” in relation to the shared/reused PCI.  For examination purposes, “independent of” will be considered as “reused” under certain constraints, as disclosed.
Claims 2-12 and 14-24 are further rejected due to their dependence on claims 1 and 13, respectively.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Katareddy et al. (US20160212632A1), hereafter Katareddy, in view of Yin et al. (US20200374085A1), hereafter Yin.

Regarding claims 1, 3-7, 9, 10, 13, 15-19, 21, 22, 25, and 26,
Katareddy discloses Efficient Physical Cell Identifier Collision and Confusion Avoidance ensuring local PCI differs from the PCIs associated with each neighbor base station (Title; Abstract) including an apparatus for wireless communication of a base station (i.e. Fig. 1, small cell 110B), comprising: a memory (Fig. 4, 424); and at least one processor (Fig. 4, 422) coupled to the memory/computer-readable medium storing computer executable code (paragraphs 100-103), the code when executed by a processor and configured to perform a method (Fig. 9-11) comprising means for receiving at least one system information block (SIB) from one or more neighbor base stations (Fig. 9, 920; paragraph 82; neighboring base stations discovered via SIB).
Katareddy further discloses means for extracting a physical uplink control channel (PUCCH) common configuration from the SIB for each of the one or more neighbor base stations (i.e. Fig. 10, 1030-1040; paragraphs 40, 56, 82-89; physical cell identifiers are discovered from SIB of neighboring base stations….) and means for selecting one or more PUCCH common configuration parameters for the base station to select a different time-frequency resource/PUCCH common configuration than the one or more neighbor base stations, the different PUCCH common configuration including at least one of a PUCCH hopping parameter or a common PUCCH resource (Fig. 1, 5-7, 9-11; paragraphs 40, 48, 56, 74-89; ….such that the small cell BS PCI selection module 112 selects PCI different from those discovered base stations to avoid PCI collision).
Katareddy does not expressly disclose the different PUCCH common configuration including at least one of a different PUCCH hopping parameter that is selected to provide a different PUCCH hopping sequence than the one or more neighbor base stations when generated based on a modulo bound by a factor of 30, determining a physical cell identifier (PCI) of the base station associated with the PUCCH hopping of the base station to be different than the extracted at least one PUCCH hopping ID after application of a modulus 30 operation for the PUCCH hopping to be not equal to the modulus 30 operation of each neighbor base station to include at least one of PUCCH group hopping or PUCCH sequence hopping, or a different PUCCH common PUCCH resource index that is independent of a physical cell identifier and corresponds to an entry in a table that provides at least one of a time resource, frequency resource or initial cyclic shift index for initial access that is different than the one or more neighbor base stations.
Yin discloses analogous art for simultaneous HARQ-ACK and SR transmission on NR PUCCH (Title) including the different PUCCH common configuration including at least one of a different PUCCH hopping parameter that is selected to provide a different PUCCH hopping sequence than the one or more neighbor base stations when generated based on a modulo bound by a factor of 30, determining a physical cell identifier (PCI) of the base station associated with the PUCCH hopping of the base station to be different than the extracted at least one PUCCH hopping ID after application of a modulus 30 operation for the PUCCH hopping to be not equal to the modulus 30 operation of each neighbor base station include at least one of PUCCH group hopping or PUCCH sequence hopping (paragraph 57, 58, 66; sequence group mod 30 operation), or a different PUCCH common PUCCH resource index that is independent of a physical cell identifier and corresponds to an entry in a table that provides at least one of a time resource, frequency resource or initial cyclic shift index for initial access that is different than the one or more neighbor base stations (paragraph 37, 94-95, 116-119; applying cyclic shift on sequences, avoid cyclic shift collision by using different cyclic shifts to indicated different SR configurations over PUCCH format 0/1).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Katareddy by different PUCCH common configuration including at least one of a different PUCCH hopping parameter that is selected to provide a different PUCCH hopping sequence than the one or more neighbor base stations when generated based on a modulo bound by a factor of 30, determining a physical cell identifier (PCI) of the base station associated with the PUCCH hopping of the base station to be different than the extracted at least one PUCCH hopping ID after application of a modulus 30 operation for the PUCCH hopping to be not equal to the modulus 30 operation of each neighbor base station to include at least one of PUCCH group hopping or PUCCH sequence hopping, or a different PUCCH common PUCCH resource index that is independent of a physical cell identifier and corresponds to an entry in a table that provides at least one of a time resource, frequency resource or initial cyclic shift index for initial access that is different than the one or more neighbor base stations, as shown by Yin, thereby enabling UCI to be flexibly and efficiently communicated in multiple PUCCH formats in the same slot with partial or full overlap.



Regarding claims 2, 8, 14, and 20,
Katareddy discloses the base station extracts at least one PUCCH hopping identifier (ID) comprising a cell ID of the one or more neighbor base stations from the received at least one SIB (Fig. 9, 920; paragraph 82; neighboring base stations discovered via SIB; i.e. Fig. 10, 1030-1040; paragraphs 40, 56, 82-89; physical cell identifiers are discovered from SIB of neighboring base stations….) and determining an ID associated with PUCCH hopping of the base station that generates the different PUCCH hopping parameter than the extracted at least one PUCCH hopping ID of the one or more neighbor base stations (Fig. 1, 5-7, 9-11; paragraphs 40, 56, 74-89; ….such that the small cell BS PCI selection module 112 selects a different PCI from those discovered in order to avoid PCI collision).

Regarding claims 11, 12, 23, and 24,
Katareddy discloses selecting the PCI for the base station to be same as a first neighbor base station among the one or more neighbor base stations having a minimum channel metric lower than the one or more neighbor base stations (paragraph 35, 50, 59, 63, 75) and selecting a PUCCH power control parameter for the base station to be smaller than the first neighbor base station (paragraph 3, 38, 64, 69).





Response to Arguments
7.	Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection relies on the newly-cited Yin reference for any teaching or matter specifically challenged in the argument.
	Furthermore, it is noted that the claims, as amended, provide alternative format for providing the different PUCCH common configuration including at least one of the different PUCCH hopping parameter bound by a modulo factor of 30, or the different common PUCCH resource index that is independent of a physical cell identifier and corresponds to an entry in a table that provides at least one of a time resource, frequency resource or initial cyclic shift index for initial access that is different than the one or more neighbor base stations. 
	The previous rejections of claims 3-7 and 15-19 relied on secondary reference Haman, which meets the first of the two alternatives by disclosing a different PUCCH hopping parameter bound by a modulo factor of 30, and is not addressed in Applicant’s Remarks.  Furthermore, additional cited art is provided on the attached PTO-892 that shows different PUCCH hopping parameters bound by a modulo factor of 30, including “reuse” of the PCIs among cells spaced geographically sufficiently apart from each other, thereby meeting the limitation of “independent of a PCI” as best understood.  However, newly-cited Yin is relied upon in the rejection because Yin shows both a different PUCCH hopping parameter bound by a modulo factor of 30 as well as different common PUCCH resource index that provides at least one of a time resource, frequency resource or initial cyclic shift index for initial access that is different than the one or more neighbor base stations.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US20150071196A1); paragraph 200.
Barabell et al. (US20160037550A1); paragraph 224.
Ko et al. (US20140204853A1); paragraph 157.
Siomina (USP 10548181B2); Col. 5, lines 14-27.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on 571-272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477